EXHIBIT (10-11)

Summary of the Company’s Business Growth Program and related correspondence and
terms and conditions.



--------------------------------------------------------------------------------

BUSINESS GROWTH PROGRAM SUMMARY

The Business Growth Program (“BGP”) is a part of The Procter & Gamble Company’s
(the “Company”) long-term incentive compensation and is designed to provide
additional focus on key Company measures for top executives with senior
management responsibility for total Company results. BGP Awards are made
pursuant to authority delegated to the Compensation & Leadership Development
Committee (the “C&LD Committee”) by the Board of Directors for determining
compensation for the Company’s principal officers and for making awards under
the Procter & Gamble 2001 Stock and Incentive Compensation Plan (the “2001
Plan”) and successor stock plans.

 

I. ELIGIBILITY

The Chairman of the Board and Chief Executive Officer and those principal
officers at Band 7 or above recommended by management and approved by the C&LD
Committee are eligible to participate.

 

II. CALCULATION

BGP Three-Year Awards are based on a three-year performance period starting on
July 1 and ending on June 30 three years later (“Performance Period”). The total
BGP Three-Year Award will be made in up to three payments with the possibility
of Interim Payments at the conclusion of the first and/or second years of any
Performance Period and a Final Payment at the end of the Performance Period. The
amount of each BGP Three-Year Award (including any Interim or Final Payments) is
based on the Company’s performance in each of the following categories (each a
“Performance Category”):

Earnings per share (EPS) growth

Organic sales growth

Before-tax operating profit

Free cash flow efficiency

The C&LD Committee compares the Company’s results in each Performance Category
for the first year, for cumulative results of the first two years and for
cumulative results of the entire Performance Period to certain pre-established
targets set by the C&LD Committee based on the fiscal year preceding the
Performance Period (the “Performance Goals”). Based on these comparisons, the
C&LD Committee creates a performance factor (a “Performance Factor”) for each
Performance Category between 0% to 200% (e.g., an “EPS Factor,” “Sales Factor,”
“Profit Factor” and “Cash Flow Factor,” respectively).

In all cases, the C&LD Committee retains discretion to determine whether certain
of the Performance Categories should be included or excluded from BGP payment
calculations. The C&LD Committee also has discretion to change the duration of
the Performance Period, as appropriate, and may reduce any payment if it
determines that such payout is inconsistent with long-term shareholders’
interests.

 

•  

BGP Three-Year Awards are calculated so that each Performance Category has equal
weighting and pays out individually using the formula set forth below.

 

•  

BGP Target Awards are based on a multiple of each participant’s base salary at
the beginning of any Performance Period. For the Chairman of the Board and Chief
Executive Officer, the Target Award is equal to twice base salary multiplied by
three. For all others, the Target Award is annual base salary multiplied by
three. Individuals who become eligible for BGP during a Performance Period will
participate for one, two or three years depending on the timing of their
eligibility. Their BGP Target Award will be determined as described above using
base salary when participation begins, and multiplied by the number of years of
participation in that Performance Period. Each BGP Three-Year Award is
calculated in four separate segments as follows:

 

 1/4 of BGP Target Award   ×  

EPS Factor

  =   

EPS Award

 1/4 of BGP Target Award   ×  

Sales Factor

  =   

Sales Award

 1/4 of BGP Target Award   ×  

Profit Factor

  =   

Profit Award

 1/4 of BGP Target Award   ×  

Cash Flow Factor

  =   

Cash Flow Award



--------------------------------------------------------------------------------

•  

Interim Payments may be made at the end of the first year of the Performance
Period and/or at the end of the first two years of the Performance Period
combined, depending on the Company’s performance results during those periods.
Interim Payments are calculated using the same Performance Categories described
above, however the Performance Factor will be zero if performance is below
target and 100% if performance is at or above target. No Interim Payments will
be made for any Performance Category that does not meet or exceed the
Performance Goal for that Performance Category during the applicable interim
period.

Interim Payment 1 for the first year and Interim Payment 2 for cumulative
results of years 1 and 2 will be calculated as:

 

 1/4 of BGP Target Award   ×   EPS Factor (0 or 100%)   =           EPS Award   
 1/4 of BGP Target Award   ×   Sales Factor (0 or 100%)   =      +      Sales
Award     1/4 of BGP Target Award   ×   Profit Factor (0 or 100%)   =      +
     Profit Award     1/4 of BGP Target Award   ×   Cash Flow Factor (0 or 100%)
  =      +      Cash Flow Award                           Total              ÷
     3                                        Interim Payment   

 

•  

Final BGP Payment for the cumulative results of the Performance Period:

 

 1/4 of BGP Target Award   ×   EPS Factor   =           EPS Award     1/4 of BGP
Target Award   ×   Sales Factor   =      +      Sales Award     1/4 of BGP
Target Award   ×   Profit Factor   =      +      Profit Award     1/4 of BGP
Target Award   ×   Cash Flow Factor   =      +      Cash Flow Award         
          Prorated if separated prior to the end of the Performance Period (see
Section V below)      g      Total         -      value of Interim Payment 1 on
its payment date      -      value of Interim Payment 2 on its payment date    
                   Final Payment   

If the calculated BGP Three-Year Award is less than the sum of the Interim
Payments, each participant will be required to return the overpayment to the
Company.



--------------------------------------------------------------------------------

At the beginning of the Performance Period, the C&LD Committee approves a BGP
annual award pool for each fiscal year of that Performance Period with a cash
value equal to a percentage of basic net earnings multiplied by the number of
common shares outstanding, and the C&LD Committee sets a limit on the portion of
that pool which can be awarded to each of the Named Executive Officers subject
to Section 162(m) of the Internal Revenue Service code. This ensures that any
BGP payments made to such executives are fully tax deductible by the Company.

 

III. TIMING AND FORM

The Final BGP Payments are delivered on or about September 15th following the
Performance Period and Interim Payments, if any, are delivered on or about
September 15th following the fiscal year just completed. Interim Payments will
be delivered in 25% cash and 75% restricted stock units that are forfeitable
until the payment date following expiration of the Performance Period after
which time they will deliver in shares unless the participant has elected to
defer receipt of shares. The Final BGP Payment, if payable, will be delivered in
cash. Participants may elect, in lieu of the cash portion of Interim Payments or
the Final BGP Payment, to receive restricted stock units, deferred compensation,
or stock options (for special situations approved by the Committee). Any
Payments or portion of a BGP Payment paid in restricted stock units, stock
options, or other equity shall be awarded pursuant to this program and subject
to the terms and conditions of the 2001 Plan or any successor stock plan
approved in accordance with applicable listing standards, as they may be revised
from time to time.

The award form choices and relevant considerations are explained in payment
preference materials generally in the form of Appendix 1. Participants receive
written notice of their award detailing the calculation, generally in the form
of Appendix 2. The grant letters are generally in the form of Appendix 3.

 

IV. INTERIM PAYMENTS ARE SUBJECT TO RECOUPMENT

In general, any Interim Payments are subject to recoupment if the BGP Three-Year
Award calculated for an individual, based on the Company’s results during the
Performance Period, is less than the total of the Interim Payments. To recoup
this money, the Company will first cancel a sufficient number of outstanding
RSUs awarded pursuant to BGP. If there are not enough outstanding RSUs to recoup
the monies owed, the Company will require the individual to repay the difference
in cash. The value of RSUs to be recouped will be the value of those RSUs on or
about September 15th following the Performance Period.

 

V. SEPARATION FROM THE COMPANY

No Interim Payments will be made to any individual after separation from the
Company. If the BGP Three-Year Award prorated for an individual who has
separated from the Company exceeds the amount of Interim Payments received, any
Final Payment will be made in cash. The BGP Three-Year Award will be prorated
based on the number of years of participation in a Performance Period as
follows:

 

•  

Retirement, death or disability:

 

  •  

The individual receives a year of participation credit for any fiscal year
completed.

 

  •  

The Chairman of the Board and Chief Executive Officer may allow a full year
participation credit for any fiscal year not completed (typically receive
participation credit if worked more than six months in the year).

 

  •  

The individual will retain any RSUs awarded pursuant to BGP until the payment
date following the end of the Performance Period, at which time some or all may
be forfeited if the recoupment of Interim Payments is necessary pursuant to
Section IV above. If no recoupment is necessary, these RSUs will deliver in
shares.

 

•  

Special Separation (less than age 55 and therefore not eligible for regular
retirement):

 

  •  

The individual only receives a year of participation credit for any fiscal year
completed.

 

  •  

The individual will retain any RSUs awarded pursuant to BGP until the payment
date following the end of the Performance Period, at which time some or all may
be forfeited if the recoupment of Interim Payments is necessary pursuant to
Section IV above. If no recoupment is necessary, these RSUs will deliver in
shares.



--------------------------------------------------------------------------------

•  

Voluntary resignation or termination for cause:

 

  •  

The individual is only eligible for a BGP Three-Year Award if they work until
the end of the Performance Period.

 

  •  

If the individual separates prior to the end of the Performance Period, no
further payments will be made, and all outstanding RSUs for that Performance
Period will be forfeited. Recoupment of any Interim Payments will be made
pursuant to Section IV above.

 

VI. CHANGE IN CONTROL

Notwithstanding the foregoing, if there is a Change in Control in any fiscal
year, BGP Three-Year Awards and Interim Payments will be calculated in
accordance with Section II above, but each Performance Factor will be calculated
using the period from the beginning of the fiscal year in which a Change in
Control occurred up to and including the date of such Change in Control (“CIC
Period”) and each target will be prorated at the time of Change in Control.
“Change in Control” shall have the same meaning as defined in the 2001 Stock and
Incentive Compensation Plan.

 

VII. GENERAL TERMS AND CONDITIONS

It shall be understood that this plan does not give to any officer or employee
any contract rights, express or implied, against any Company for any BGP
Three-Year Award, Interim Payment, or future Interim Payment or BGP Three-Year
Award, or for compensation in addition to the salary paid to him or her, or any
right to question the action of the Board of Directors or the C&LD Committee.

Each award made to individuals at Band 7 and above made pursuant to this plan is
subject to the Senior Executive Recoupment Policy adopted by the Committee in
December 2006.

This program document may be amended at any time by the C&LD Committee.

September 22, 2008



--------------------------------------------------------------------------------

Appendix 1: Payment Materials for BGP Awards

[DATE]

[NAME]

Subject: Preferences for [YEAR] BGP Payments and Deferred Compensation Choices

Your choices for the awards are:

September [YEAR] BGP Award

Year 1 or 2 of Performance Period (Interim Payments)

 

  •  

[    ]-Year Restricted Stock Units (75% of Interim Payment required in this
form)

 

  •  

Cash, Restricted Stock Units – no forfeiture provision, or Deferred Compensation
(25% of Interim Payment subject to this election)

Year 3 of Performance Period (Final Payment)

 

  •  

Cash, Restricted Stock Units – no forfeiture provision, or Deferred Compensation
(100% of Final Payment subject to this election)

Attached you will find an election form to be returned to [NAME].

Please keep the following in mind as you consider your choices:

 

  •  

It is recommended that you consult legal/tax/financial advisors to determine the
appropriate award form(s) for your personal situation.

 

  •  

While your selection will be given consideration, it is not binding on the
Company until approved by the Compensation & Leadership Development Committee of
the Board of Directors.

IF YOU MISS THE [DATE] DEADLINE, YOU WILL RECEIVE THE DEFAULT (CASH).

[NAME]



--------------------------------------------------------------------------------

[YEAR] BGP AWARD FORM PREFERENCES

[YEAR] Payment BGP Award Payable [YEAR] Preference Selection

(Complete for 25% of Interim Payment for Year 1 or 2 of Performance Period)

 

[    ] – Year Restricted Stock Units (if you leave

The Company within [    ] years of grant due to

Voluntary resignation or termination for

Cause, you forfeit these units)

  

75%

(required)

  

                         (Select

year you want shares

delivered, e.g., [    ] years after

grant date, any year later than

[    ] years after grant date, or

one year after retirement)

Cash                %    Restricted Stock Units                %   

                         (Select

year you want shares

delivered, e.g., [YEAR], or one

year after retirement)

Deferred Compensation                %    Total    100%   

[YEAR] Payment BGP Award Payable [YEAR] Preference Selection

(Complete for 100% of Final Payment for Year 3 of Performance Period)

[    ] – Year Restricted Stock Units                %   

                         (Select

year you want shares

delivered, e.g., [    ] years after

grant date, any year later than

[    ] years after grant date, or

one year after retirement)

Cash                %    Restricted Stock Units                %   

                         (Select

year you want shares

delivered, e.g., [YEAR], or one

year after retirement)

Deferred Compensation                %    Total    100%   

 

  •  

You must be an active employee as of the award date to receive any non-cash
award.

 

  •  

Any election by you to delay the settlement date of your RSUs does not in any
way alter or amend the terms of The Procter & Gamble Stock and Incentive
Compensation Plan and/or the Statement of Terms and Conditions for Restricted
Stock Units pursuant to which the subject RSUs were granted.

 

  •  

Your signature below indicates your agreement that any awards granted or paid
pursuant to the STAR and/or BGP programs will be subject to the terms of the
Senior Executive Officer Recoupment Policy. This Policy provides that in the
event of a significant restatement of financial results, if compensation paid
pursuant to STAR and/or BGP would have been lower based on restated results, the
Compensation and Leadership Development Committee may seek to recoup from the
senior executive officers some or all of the compensation paid pursuant to STAR
and/or BGP. A copy of the policy is available from [NAME].

 

  •  

All elections are irrevocable after [DATE].

 

 

   

 

Signature     Date

Return form to [NAME]



--------------------------------------------------------------------------------

Appendix 2: BGP Award Letter (Three-Year Award example)

[DATE]

 

TO: [NAME]

Final BGP Payment for the cumulative results of the Performance Period:

 

 1/4 of BGP Target Award   ×   EPS Factor   =           EPS Award     1/4 of BGP
Target Award   ×   Sales Factor   =      +      Sales Award     1/4 of BGP
Target Award   ×   Profit Factor   =      +      Profit Award     1/4 of BGP
Target Award   ×   Cash Flow Factor   =      +      Cash Flow Award    Prorated
if separated prior to the end of the Performance Period      g      Total   
     -      Interim Payment 1         -      Interim Payment 2                
             Final Payment   

Your final BGP award is $[NUMBER]. Your award will be delivered in the form
shown below which you designated in your previous election(s). Your award will
be paid on September 15.

Payment Preference

Cash:    $[NUMBER] RSUs:    [NUMBER] Deferred Compensation    $[NUMBER]

Thank you for your leadership in achieving outstanding business and
organizational results during the past three years.

[NAME]



--------------------------------------------------------------------------------

Appendix 3: Grant Letter for BGP Award in Restricted Stock Units

[DATE]

[NAME]

Subject: Award of Restricted Stock Units – BGP [[    ]-Year / Elected]

This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2001 Stock and Incentive Compensation
Plan, and subject to the attached Statement of Terms and Conditions Form [CODE]

 

Grant Date:    [DATE]    Forfeiture Date [for [    ]-Year RSUs only]:    [DATE]
   Original Settlement Date:    [DATE]    Number of Restricted Stock Units:   
[NUMBER]   

Paragraph 3(a) of Statement of Terms and Conditions Form [CODE], under certain
circumstances you may agree with The Procter & Gamble Company to delay the
settlement of your Restricted Stock Units beyond the Original Settlement Date.
You may want to consult your personal tax advisor before making a decision about
this matter.

THE PROCTER & GAMBLE COMPANY

[NAME]

 

¨ I hereby accept the Award of Restricted Stock Units set forth above in
accordance with and subject to the terms of The Procter & Gamble 2001 Stock and
Incentive Compensation Plan and the attached Statement of Terms and Conditions
for Restricted Stock Units, with which I am familiar. I agree that the Award of
Restricted Stock Units, the Procter & Gamble 2001 Stock and Incentive
Compensation Plan, and the attached Statement of Terms and Conditions for
Restricted Stock Units together constitute an agreement between the Company and
me in accordance with the Terms thereof and hereof, and I further agree that any
legal action related to this Award of Restricted Stock Units may be brought in
any federal or state court located in Hamilton County, Ohio, USA, and I hereby
accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this Award of Restricted Stock
Units.

 

¨ I hereby reject the Award of Restricted Stock Units set forth above.

 

 

Date    Signature     